DETAILED ACTION
Status of Claims:
Claims 1-4, 6, 7, 13-25, and 29-32 are pending.
This action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/05/2022 have been fully considered but they are not persuasive. The applicant argues that Todd teaches a different system than the instant invention because a gas lift is used to recirculate the liquid while the claims require “the gas phase flows upwardly in said chamber continuously or intermittently”. This argument is not persuasive because Todd teaches a gas phase that flows upwardly (upwardly from 32 through the air lift). Further the claims no longer require “a gas injection mechanism” but specify a “plurality of aeration tubes.” Todd does not disclose a plurality of aeration tubes; however the rejection is made over Todd in view of Conner, which teaches a plurality of aeration tubes configured so that a gas phase flows upwardly in said chamber.  The applicant argues that the system of Todd cannot fluidize both light and heavy particles together as required by claim 2. This argument is not persuasive because it is not required by the claims. The claims do not require the heavy particle to be fluidized, only that they are “located in said chamber” as disclosed by Todd. The applicant further argues that Todd does not disclose the instant invention because of the additional features needed due to the downward circulation of the light particles. This argument is not persuasive because the claims do not exclude additional limitations.
The applicant argues that Conner discloses a different type of system because there are zones present without particles “whereas present claim 1 clearly recites that each reaction zone has a fluidized particle system.” This argument is not persuasive because it is based on a limitation that is not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “each reaction zone has a fluidized particle system”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims only refer to a “contactor enclosing a chamber” and that “said chamber including… light particles.” They claims do not refer to multiple zones or exclude zones without particles. The applicant argues that Conner does not teach “fluidization” of the particles because the particles are in suspension. This argument is not persuasive because aeration is provided, as the suspended particles are aerated they are fluidized.  
The applicant has not provided any arguments as to why it would not have been obvious to modify the system of Todd with the system of Conner to achieve the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-7, 13-25 and 29-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 5,486,291 A) in view of Conner et al. (US 8,551,341 B2).

Regarding claim 1:
	 Todd teaches a system for wastewater treatment (ecological fluidized bed (EFB)), comprising: a contactor enclosing a chamber (a container 12), said chamber including a liquid   phase and light particles in said liquid phase (the container 12 for processing polluted water has a fine medium material 16 dispersed in water) (see col. 1, lines 43-55; Fig. 1), a density of said light particles being lower than a density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1) (see col. 1, lines 55-57), said light particles having microorganisms located on their surfaces (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43); and an aeration tube for injecting gas into said chamber located near a bottom of said chamber to inject gas into said liquid phase containing said light particles located in said chamber (airlift pipe 26; air supply line 40 and aerators 38) (see Fig. 1-2; instant Specification, p. 24, lines 15-20) thereby lowering an average density of the gas-liquid mixture (as the claimed structure is taught, the functional limitation of "lowering an average density" is interpreted to be inherent) to cause the light particles to be uniformly dispersed in the chamber by the gas when the gas is being injected into the chamber (dispersed fine media as a fluidized bed within a container for a balanced ecosystem to treat the water) (see col. 2, lines 40-50), and wherein said aeration tube is configured so that the gas phase flows upwardly in said chamber continuously or intermittently to form a fluidized bed with the light particles uniformly dispersed therein (fine air bubbles from aerator 32 rise with the water to the top 30 of pipe 26; in the fluidized bed, the circulation of aerated water is maintained) (see col. 5, lines 25-26; col. 8, lines 40-41). 
	Todd does not explicitly teach that the gas is injected upwardly into said liquid phase containing said light particles and that there is a plurality of aeration tubes located to give a uniform array of aeration tubes extending across the chamber.
	Conner teaches a system for wastewater treatment (a biological reactor 1202, see Fig. 12), comprising: a contactor enclosing a chamber, said chamber including a liquid phase and particles in said liquid phase, said particles having microorganisms located on their surfaces (small solid elements or dots represent adsorbent material; the micro-organism adhered to the adsorbent material) (see col. 31, lines 59-60; Fig. 12); and a plurality of aeration tubes for injecting gas into said chamber located near a bottom of said chamber to give a uniform array of aeration tubes extending across the chamber (a gas lift suspension system 1232 includes one or more draft tubes 1292 configured, positioned and dimensioned to facilitate lifting of adsorbent material and maintaining the adsorbent material in suspension; multiple draft tubes in a single vessel may be randomly positioned or positioned in a uniform patter in relation to the vessel sidewalls) (see col. 31, lines 62-65 and 12-14) to inject gas upwardly into said liquid phase containing said particles located in said chamber, and wherein said plurality of aeration tubes are configured so that the gas phase flows upwardly in said chamber (gas bubbles rise; see Fig. 12) (see col. 32, line 14). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aeration tube of Todd to be a plurality of aeration tubes arranged in a uniform array across the container and in the liquid phase containing the particles as taught by Conner because the Conner configuration is known in the art and capable of dispersing the Todd light particles in the Todd liquid phase (mixing the adsorbent material throughout the vessel; keep the contents of the tank sufficiently agitated such that the settling of adsorbent material is minimized or eliminated) (see Conner, col. 30, lines 1-2; col. 32, lines 19-21) as desired by Todd (see Todd, col. 2, lines 40-41), and therefore achieves predictable results to form a fluidized bed with the light particles uniformly dispersed therein.

Regarding claim 2:
	 Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 1, including heavy particles located in said chamber to form a mixed particle system,
wherein a density of said heavy particles is higher than the density of said liquid (coarse media which is not subject to substantial movement by water flow through the container due to its density; fine media material with a specific gravity of 0.9 to 1.1) (see Todd, col. 1, lines 49-51 and 55-57) and wherein said heavy particles have microorganisms located on their surfaces (media materials provide a surface for the attachment of microorganisms) (see Todd, col. 3, lines 40-43).

Regarding claim 3:
	 Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 1, wherein during operation when said gas is being injected a gas-liquid-solid threephase region is formed with the light particles being the solid phase, and wherein when there is no gas injection a liquid-solid two-phase region is formed which includes a liquid phase and said solid phase (these limitations do not appear to require further structural limitations beyond the gas-liquid-solid three-phase region taught by Todd in claim 1).

Regarding claim 4:
	 Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 1, wherein an environment in said chamber is anaerobic, anoxic, or aerobic (in an
aerobic operation) (see Todd, col. 2, lines 23-24).

Regarding claim 6:
	 Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 1, wherein the density of said light particles is higher than or equal to about 80% of
the density of said liquid phase and lower than the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity of less than about 1) (see Todd, col. 1, lines 55-57; col. 3, lines 9-10).

Regarding claim 7:
	Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 6, wherein the density of said light particles is higher than or equal to about 90% of
the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity of less than about 1) (see Todd, col. 1, lines 55-57; col. 3, lines 9-10).

Regarding claim 13:	
Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 1, wherein said contactor includes microchannels containing a layer of packing
(coarse media layer 14) (see Todd, Fig. 1), the layer of the packing containing a plurality of unit channels and the unit channels in each layer being interlaced, and are located at the bottom of the contactor (the coarse media may vary in materials and may comprise heavy rocks, sand or other coarse media, at the bottom of the container; as sand will fall within the crevices between rocks, the coarse media is interpreted to be interlaced, where "interlaced" is broadly interpreted to mean held in a locking position or intermixed) (see Todd, col. 1, lines 47-49; col. 3, lines 5-7 and 38-39). 
	Todd, as modified by Conner, does not explicitly teach several layers of packing. However, absent a showing of new and unexpected results for having several layers of packing, the duplication of parts does not patentably distinguish the claimed invention from the prior art. (see MPEP § 2144.04(Vl)(B)) Todd, as modified by Conner, does not explicitly teach that the microchannels allow the fluid to be uniformly distributed before entering the gas-liquid-solid three-phase system. However, these are interpreted to be functional limitations and as the prior art teaches the structural limitations of the claimed invention, the system of Todd, as modified by Conner, is presumed to inherently achieve the limitations "to allow the fluid to be uniformly distributed before entering the gas-liquid-solid threephase system."

Regarding claim 14:
	Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 1, configured for feeding wastewater into said chamber intermittently or continuously (polluted water inlet 22 of Todd) and discharging treated wastewater from said chamber
(treated water outlet 54) (see Todd, Fig. 1).
Regarding claim 15:
	Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 14, wherein multiple systems are connected together in series, and said systems are
connected together by liquid circulating pipes (distribution headers 70 and 68) (see Todd, Fig. 3-5).

Regarding claim 16:
Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 14, wherein when an environment of the contactor is anaerobic or anoxic, said
plurality of aeration tubes are configured so that the gas phase is aerated intermittently (air supply line 40 and aerators 38 are operated periodically) (see Todd, col. 5, lines 32-34) and when the environment of the contactor is aerobic, said gas phase is aerated intermittently or continuously (maintaining circulating polluted water with particulate media, where circulation is due to airlift pipe 26) (see Todd, col. 8, lines 40-41). The limitations "when the environment of the contactor is anaerobic or anoxic" and "when the environment of the contactor is aerobic" are considered to be contingent limitations which, under the broadest reasonable interpretation for the claimed invention, are not required to be met by the prior art; thus, the claim only requires the structure for performing the functions of aerating intermittently or
aerating intermittently or continuously, i.e. a plurality of aeration tubes. (see MPEP § 2111.04(11))

Regarding claim 17:
	Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 2, wherein when there is no gas injection said gas-liquid-solid three-phase region becomes a liquid-solid two-phase region which includes a liquid phase and a solid phase (these
limitations do not appear to require further structural limitations beyond the gas-liquid-solid threephase region taught by Todd in claim 1).

Regarding claim 18:
	Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 2, wherein an environment of said contactor is anaerobic, anoxic, or aerobic (in an
aerobic operation) (see Todd, col. 2, lines 22-23).

Regarding claim 19:
	Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 2, wherein said plurality of aeration tubes are configured so that the gas phase flows
upward continuously or intermittently (fine air bubbles from aerator 32 rise with the water to the top 30 of pipe 26; the circulation of aerated water is maintained) (see Todd, col. 5, lines 25-26 and col. 8, lines 40-41) and said mixed particles are dispersed in said liquid phase (dispersed fine media as a fluidized bed within the container) (see Todd, col. 2, lines 40-41).

Regarding claim 20:
Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 2, wherein the density of said light particles is uniform or non-uniform (the media
material may vary in materials) (see Todd, col. 3, lines 38-39), wherein the size of said light particles is uniform or non-uniform (the media having a variable particle size) (see Todd, col. 1, lines 60-61), wherein the density of said heavy particles is uniform or non-uniform (the media material may vary in materials) (see Todd, col. 3, lines 38-39) and wherein the size of said heavy particles is uniform or nonuniform (the media having a variable particle size) (see Todd, col. 1, lines 60-61).

Regarding claim 21:
	Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 2, wherein said light particles include at least two types of densities and/or sizes and
said heavy particles include at least two types of densities and/or sizes (the media having a variable particle size) (see Todd, col. 1, lines 60-61).

Regarding claim 22:
	Todd, as modified by Conner, teaches the system according to claim 2, wherein the density of said light particles is higher than or equal to about 80% of the density of said liquid phase and lower than the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity of less than about 1) (see Todd, col. 1, lines 55- 57; col. 3, lines 9-10), wherein the density of said heavy particles is higher than the density of said liquid phase and lower than or equal to about 120% of the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity of less than about 1) (see Todd, col. 1, lines 55-57; col. 3, lines 9-10), wherein the volume fraction of the total volume of said light particles and said heavy particles is less than or equal to about 30% of the total volume of said gasliquid- solid three-phase region (the amount of fine media material employed ranges from about 10 to 60 percent of the volume of the water in the container) (see Todd, col. 3, lines 35-38).

Regarding claim 23: 
	Todd teaches a method of wastewater treatment using a fluidized bed wastewater treatment apparatus with light particles (ecological fluidized bed (EFB) systems 10, 60) and
containing two or more biological reaction zones (coarse medium layer 14 and fine medium material layer 16; multiple EFB's in a lagoon system 60) (see Fig. 1 and 3-5); said biological reaction zones being fluidized bed light particle systems (fine media material with a specific gravity of 0.9 to 1.1) (see col. 1, lines 55-57) and being an aerobic zone (aerobic recirculation of
the layer 16) (see col. 5, lines 44-50); said fluidized bed light particle systems including light particles acting as carriers of microbiota to facilitate the growth of microbiota (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43); and wherein the method comprises operating the apparatus in gas-free suspension mode ("gas-free suspension mode" is interpreted to be achieved as disclosed in claim 25 by introducing gas into the liquid to generate gas-liquid mixture and by adjusting the gas flowrate to change the density of gasliquid mixture, such that the light particles are suspended freely in the gas-liquid mixture; Todd teaches adjusting the gas flowrate and therefore inherently changes the density of the gas-liquid mixture such that the light particles are suspended freely) (see Todd, col. 6, lines 56-57 and col. 5, lines 44-46) and the liquid in two or more of said biological reaction zones being mutually connected (the circulation of aerated water is maintained; see arrows illustrating the water flow within the lagoon system 60) (see col. 8, lines 40-41; col. 7, lines 25-27; Fig. 3-5). 
	Todd does not explicitly teach said biological reaction zones being a combination of two or multiple of the anaerobic zone, anoxic zone and aerobic zone.
	Conner teaches a method of wastewater treatment using a wastewater treatment apparatus containing two or more biological reaction zones; said biological reaction zones being a combination of two or multiple of the anaerobic zone, anoxic zone and aerobic zone (an addition of an anoxic zone 331 with aerobic or anaerobic zone 302; an anoxic zone 531 upstream of aerobic or anaerobic zone 502a/b, and an anoxic zone can be provided downstream of zone 502b or between zones 502a and 502b) (see col. 21, lines 38-39 and Fig. 3; col. 24, lines 31-33 and Fig. 5; col. 18, lines 29-33 and col. 26, lines 39-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the biological reaction zones of Todd to be a combination of two or multiple of the anaerobic zone, anoxic zone and aerobic zone as taught by Conner because including an anoxic zone in combination with the Todd aerobic zones provides further treatment of wastewater contaminants through biological denitrification (see Conner, col. 21, lines 31-33) and an anoxic zone can be operated
in gas-free suspension mode (Conner discloses the use of an aeration device for the anoxic zone) (see col. 21, lines 46-47).

Regarding claim 24: 
	Todd, as modified by Conner, teaches the wastewater treatment method according to claim 23, wherein the method further comprises adding heavy particles to form a mixed particle system and wherein the density of said heavy particles is higher than the density of said liquid (coarse media which is not subject to substantial movement by water flow through the container due to its density; fine media material with a specific gravity of 0.9 to 1.1) (see Todd, col. 1, lines 49-51 and 55- 57).

Regarding claim 25:
	Todd, as modified by Conner, teaches the wastewater treatment method according to claim 23, wherein said free suspension mode is achieved by introducing gas into the liquid
to generate gas-liquid mixture and by adjusting the gas flowrate to change the density of gas-liquid mixture, such that the light particles are suspended freely in the gas-liquid mixture (Todd teaches adjusting the gas flowrate and therefore inherently changes the density of the gas-liquid mixture such that the light particles are suspended freely) (see Todd, col. 6, lines 56-57 and col. 5, lines 44-46).

Regarding claim 29:
	Todd, as modified by Conner, teaches the system for wastewater treatment according to claim 10, wherein when said multiple distributors are concentrated in certain zones, said
gas phase can be induced to flow upwardly through said zones (Todd, as modified by Conner, teaches gas distributors are evenly distributed, and thus the features of claim 29 associated with the gas  distributors optionally concentrated in certain zones are interpreted to also be optional; however, Conner further discloses that multiple draft tubes may be randomly positioned, or a plurality of second draft tubes positioned adjacent to the side wall of vessel, or a first draft tube may be positioned within a second draft tube) (see Conner, col. 31, lines 12-14, 20-22 and 24-25). 

Regarding claim 30:
	 Todd teaches a process for wastewater treatment using a fluidized bed light particle system including steps of: feeding wastewater into said fluidized bed light particle system (polluted water inlet 22 of an ecological fluidized bed (EFB)), said fluidized bed light particle system comprising: a contactor enclosing a chamber, said chamber including a liquid phase and light particles in said liquid phase (the container 12 for processing polluted water has a fine medium material 16 dispersed in water) (see col. 1, lines 43-55; Fig. 1), a density of said light particles being lower than a density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1) (see col. 1, lines 55-57), said light particles having microorganisms located on their surfaces (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43); and an aeration tube for injecting gas into said chamber located near a bottom of said chamber to inject gas upwardly into said liquid phase containing said light  articles located in said chamber (airlift pipe 26; air supply line 40 and aerators 38) (see Fig. 1-2; instant Specification, p. 17, line 14) thereby lowering an average density of the gas-liquid mixture (as the claimed structure is taught, the functional limitation of "lowering an average density" is interpreted to be inherent) to cause the light particles to be uniformly dispersed in the chamber by the gas when the gas is being injected into the chamber (dispersed fine media as a fluidized bed within a container for a balanced ecosystem to treat the water) (see col. 2, lines 40-50), and Fig. 1). wherein said aeration tube is configured so that the gas phase flows upwardly in said chamber continuously or intermittently to form a fluidized bed with the light particles uniformly dispersed therein (fine air bubbles from aerator 32 rise with the water to the top 30 of pipe 26; in the fluidized bed, the circulation of aerated water is maintained) (see Todd, col. 5, lines 25-26; col. 8, lines 40-41); and discharging the treated wastewater from said light particle system (treated water outlet 54) (see fig. 1) 
	Todd does not explicitly teach that the gas is injected upwardly into said liquid phase containing said light particles and that there is a plurality of aeration tubes located to give a uniform array of aeration tubes extending across the chamber.
	Conner teaches a process for wastewater treatment using a particle system including steps of: feeding wastewater into said particle system comprising a contactor enclosing a chamber (a biological reactor 1202, see Fig. 12), said chamber including a liquid phase and particles in said liquid phase, said particles having microorganisms located on their surfaces (small solid elements or dots represent adsorbent material in the mixed liquor; the micro-organism adhered to the adsorbent material) (see col. 31, lines 59-60; col. 32, line 17; Fig. 12); and a plurality of aeration tubes for injecting gas into said chamber located near a bottom of said chamber to give a uniform array of aeration tubes extending across the chamber (a gas lift suspension system 1232 includes one or more draft tubes 1292 configured, positioned and dimensioned to facilitate lifting of adsorbent material and maintaining the adsorbent material in suspension; multiple draft tubes in a single vessel may be randomly positioned or positioned in a uniform patter in relation to the vessel sidewalls) (see col. 31, lines 62-65 and 12-14) to
inject gas upwardly into said liquid phase containing said particles located in said chamber, and wherein said plurality of aeration tubes are configured so that the gas phase flows upwardly in said chamber (gas bubbles rise; see Fig. 12) (see col. 32, line 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aeration tube of Todd to be a plurality of aeration tubes arranged in a uniform array across the container and in the liquid phase containing the particles as taught by Conner because the Conner configuration is known in the art and capable of dispersing the Todd light particles in the Todd liquid phase (mixing the adsorbent material throughout the vessel; keep the contents of the tank sufficiently agitated such that the settling of adsorbent material is minimized or eliminated) (see Conner, col. 30, lines 1-2; col. 32, lines 19-21) as desired by Todd (see Todd, col. 2, lines 40-41), and therefore achieves predictable results to form a fluidized bed with the light particles uniformly dispersed therein.

Regarding claim 31:
Todd teaches a method of wastewater treatment using a fluidized bed mixed particle wastewater treatment apparatus with light particles and heavy particles (ecological
fluidized bed (EFB) systems 10, 60) and containing two or more biological reaction zones (multiple EFB's in a lagoon system 60; fine media material with a specific gravity of 0.9 to 1.1, which meets the definition disclosed in the instant Specification of "light particles" and "heavy particles") (see Fig. 1 and 3-5; see col. 1, lines 55-57); said biological reaction zones being fluidized bed mixed particle systems and being an aerobic zone (aerobic recirculation of the layer 16) (see col. 5, lines 44-50); said fluidized bed mixed particle systems including light particles and heavy particles acting as carriers of microbiota to facilitate the growth of microbiota (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43); and wherein the method comprises operating the apparatus in gas-free suspension mode ("gas-free suspension mode" is interpreted to achieved as disclosed in claim 25 by introducing gas into the liquid to generate gas-liquid mixture and by adjusting the gas flowrate to change the density of gas-liquid mixture, such that the light particles are suspended freely in the gas-liquid mixture; Todd teaches adjusting the gas flowrate and therefore inherently changes the density of the gas-liquid mixture such that the light particles are suspended freely) (see Todd, col. 6, lines 56-57 and col. 5, lines 44-46) or gas-aided suspension mode and the liquid in two or more of said biological reaction zones being mutually connected (the circulation of aerated water is maintained; see arrows illustrating the water flow within the lagoon system 60) (see col. 8, lines 40-41; col. 7, lines 25-27; Fig. 3-5). 
	Todd does not explicitly teach said biological reaction zones being a combination of two or multiple of the anaerobic zone, anoxic zone and aerobic zone.
Conner teaches a method of wastewater treatment using a wastewater treatment apparatus containing two or more biological reaction zones; said biological reaction zones being a combination of two or multiple of the anaerobic zone, anoxic zone and aerobic zone (an addition of an anoxic zone 331 with aerobic or anaerobic zone 302; an anoxic zone 531 upstream of aerobic or anaerobic zone 502a/b, and an anoxic zone can be provided downstream of zone 502b or between zones 502a and 502b) (see col. 21, lines 38-39 and Fig. 3; col. 24, lines 31-33 and Fig. 5; col. 18, lines 29-33 and col. 26, lines 39-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the biological reaction zones of Todd to be a combination of two or multiple of the anaerobic zone, anoxic zone and aerobic zone as taught by Conner because including an anoxic zone in combination with the Todd aerobic zones provides further treatment of wastewater contaminants through biological denitrification (see Conner, col. 21, lines 31-33) and an anoxic zone can be operated in gas-free suspension mode (Conner discloses the use of an aeration device for the anoxic zone) (see col. 21, lines 46-47).

Regarding claim 32:
	 Todd, as modified by Conner, teaches the wastewater treatment method according to claim 31, wherein said gas-aid suspension mode is achieved by introducing gas to disturb the liquid such that light particles are suspended in the liquid (Todd teaches introducing gas; dispersed fine media as a fluidized bed within the container) (see Todd, col. 2, lines 22-23, 40-41 and 59-62).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/24/2022